DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application 16/716,237 filed on 12/16/2019 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/31/2019 has been considered and placed of record. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida et al., (Uchida) USPAT 6,476,689.
Regarding claim 1: Uchida at least discloses and shows: a coil component (Fig. 1A) comprising a body(11) and a coil conductor(L1,L2; see Fig. 1A) embedded in the body, wherein the body includes a magnetic layer(11) and a non-magnetic layer(14), the magnetic layer is made of a composite material including a metal particle and a resin material(see col. 3, lines 60-67), and the non-magnetic layer(14) is arranged to block between the coil conductor(note-in Fig. 1A, element 14 does not go through coils conductor L1 and L2) and at least one of a top surface and a bottom surface of the body(element 14 does not entirely penetrate through the body and thus blocking between the coil conductor and at least one of a top surface and a bottom surface of the body).
Regarding claim 6, Uchida further discloses that a distance from a top surface of the body to one end surface of the coil conductor is equal to a distance from a bottom surface of the body to another end surface of the coil conductor (in Fig. 1A, coil is centered in body 11)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2,7,15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al., (Uchida) USPAT 6,476,689 in view of Nakaniwa US 2017/0025220.
Regarding claim 2: Uchida fails to expressly teach the limitations of, wherein the non-magnetic layer is in contact with an end surface of the coil conductor.
Nakaniwa teaches factual evidence that the non-magnetic layer (Fig. 2, AG11) is in contact with an end surface of the coil conductor(inside the end surface of C11).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of the non-magnetic layer is in contact with an end surface of the coil conductor as taught by Nakaniwa in the coil component of Uchida in order to meet user needs based on known design alternatives and possibilities. Furthermore it has been held to be within the general skill of a worker in the art to apply a known technique to a known device ready for improvement to yield predictable results obvious.
Accordingly claim 2 would have been obvious.
Regarding claim 15, Uchida in view of Nakaniwa discloses all the claimed invention as set forth and discussed above in claim 2. Uchida further discloses that a distance from a top surface of the body to one end surface of the coil conductor is equal to a distance from a bottom surface of the body to another end surface of the coil conductor (in Fig. 1A, coil is centered in body 11)

Regarding claim 7, Uchida discloses all the claimed invention as set forth and discussed above in claim 1. However, Uchida fails to expressly teach: further comprising an outer electrode on the bottom surface of the body, wherein the non-magnetic layer is located between the top surface of the body and the coil conductor.
Nakaniwa discloses an outer electrode (Fig. 30, 149a) on a bottom surface of the body (Fig. 30, 129), wherein the non-magnetic layer (Fig. 30, AG91) is located at an upper half portion(the upper half portion being between the top surface of the body and the coil conductor)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakaniwa to the invention of Uchida, for the advantages of constructing the devices using known specifications and designs in the art to meet user needs based on known design alternatives and possibilities. Furthermore it has been held to be within the general skill of a worker in the art to apply a known technique to a known device ready for improvement to yield predictable results obvious.
Regarding claim 16, Uchida in view of Nakaniwa discloses all the claimed invention as set forth and discussed above in claim 2. Nakaniwa discloses further comprising an outer electrode(Fig. 30, 149a)  on the bottom surface of the body(Fig. 30, 129), wherein the non-magnetic layer(Fig. 30, AG91)  is located between the top surface of the body and the coil conductor.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakaniwa to the invention of Uchida, for the advantages of constructing the devices using known specifications and designs in the art to meet user needs based on known design alternatives and possibilities. Furthermore it has been held to be within the general skill of a worker in the art to apply a known technique to a known device ready for improvement to yield predictable results obvious.
Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al., (Uchida) USPAT 6,476,689 in view of Kim et al., (Kim) US 2017/0301451.
Regarding claim 8, Uchida discloses all the claimed invention as set forth and discussed above in claim 1. Uchida further discloses that the non-magnetic layer is arranged substantially parallel to an end surface of the coil conductor (Fig. 1A, 14 is parallel to bottom end of L1).
However Uchida fails to teach, wherein the coil conductor is an α-wound coil.
Kim discloses factual evidence that the coil conductor is an α-wound coil(see ¶[0051]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the invention of Uchida so as to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities and/or alternatives.
Regarding claim 9, Uchida discloses all the claimed invention as set forth and discussed above in claim 1. Uchida further discloses that the non-magnetic layer is arranged substantially perpendicular to a width direction of the flat wire (Fig. 1A, element 14 is perpendicular to left right width direction of L1).
However, Uchida fails to teach, wherein the coil conductor is a coil conductor obtained such that a flat wire is α-wound.
Kim discloses factual evidence  wherein the coil conductor is a coil conductor obtained such that a flat wire is α-wound(see ¶[0051]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the invention of Uchida so as to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities and/or alternatives.
Regarding claim 10, Uchida discloses all the claimed invention as set forth and discussed above in claim 1. However, Uchida fails to expressly discloses the limitations of, wherein the coil conductor is an edgewise-wound coil, and the non-magnetic layer is in surface-contact with a main surface of a flat wire that defines the coil conductor on an end surface of the coil conductor.
Kim discloses factual evidence of, wherein the coil conductor is an edgewise-wound coil(see Fig. 4, 115), and the non-magnetic layer(Fig. 4, 150) is in surface-contact with a main surface of a flat wire that defines the coil conductor on an end surface of the coil conductor(note that in Fig. 4, element 150 is on outside surface of element 115).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the invention of Uchida so as to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities and/or alternatives.
Claim(s) 17,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al., (Uchida) USPAT 6,476,689 in view of Nakaniwa US 2017/0025220 and in further view of Kim et al., (Kim) US 2017/0301451.
Regarding claim 17, Uchida in view of Nakaniwa discloses all the claimed invention as set forth and discussed above in claim 2. Uchida further discloses that the non-magnetic layer is arranged substantially parallel to an end surface of the coil conductor (Fig. 1A, 14 is parallel to bottom end of L1).
However the combination of Uchida and Nakaniwa fails to teach, wherein the coil conductor is an α-wound coil.
Kim discloses factual evidence that the coil conductor is an α-wound coil(see ¶[0051]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the invention of Uchida as modified by Nakaniwa so as to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities and/or alternatives.
Regarding claim 18, Uchida in view of Nakaniwa discloses all the claimed invention as set forth and discussed above in claim 2. Uchida further discloses that the non-magnetic layer is arranged substantially perpendicular to a width direction of the flat wire (Fig. 1A, element 14 is perpendicular to left right width direction of L1).
However the combination of Uchida and Nakaniwa fails to teach, wherein the coil conductor is a coil conductor obtained such that a flat wire is α-wound.
Kim discloses factual evidence  wherein the coil conductor is a coil conductor obtained such that a flat wire is α-wound(see ¶[0051]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the invention of Uchida as modified by Nakaniwa so as to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities and/or alternatives.
Regarding claim 19, Uchida in view of Nakaniwa discloses all the claimed invention as set forth and discussed above in claim 2. However, the combination of Uchida and Nakaniwa fails to expressly discloses the limitations of, wherein the coil conductor is an edgewise-wound coil, and the non-magnetic layer is in surface-contact with a main surface of a flat wire that defines the coil conductor on an end surface of the coil conductor.
Kim discloses factual evidence of, wherein the coil conductor is an edgewise-wound coil(see Fig. 4, 115), and the non-magnetic layer(Fig. 4, 150) is in surface-contact with a main surface of a flat wire that defines the coil conductor on an end surface of the coil conductor(note that in Fig. 4, element 150 is on outside surface of element 115).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the invention of Uchida as modified by Nakaniwa so as to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities and/or alternatives.
Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al., (Uchida) USPAT 6,476,689 in view of Hatase US 20110285215.
Regarding claim 11, Uchida further discloses that the non-magnetic layer includes a resin material (col. 5, lines 61-65).
However, Uchida fails to expressly disclose that the non-magnetic layer includes a resin material and a non-magnetic inorganic material.
Hatase discloses factual evidence that the non-magnetic layer includes a resin material and a non-magnetic inorganic material (see ¶[0035]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hatase with the invention of Uchida so as to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities and/or alternatives.
Regarding claim 12, Uchida in view of Hatase discloses al the claimed invention as set forth and discussed above in claim 11. Hatase further discloses, wherein the non-magnetic inorganic material comprises at least one selected from the group consisting of silica, alumina, silicon oxide, and a non-magnetic ferrite(see Hatase, ¶[0035]).
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al., (Uchida) USPAT 6,476,689 in view of Nakaniwa US 2017/0025220 and in further view of Hatase US 20110285215.
Regarding claim 20, Uchida in view of Nakaniwa discloses all the claimed invention as set forth and discussed above in claim 2. Uchida further discloses that the non-magnetic layer includes a resin material (col. 5, lines 61-65).
However, the combination of Uchida and Nakaniwa fails to expressly disclose that the non-magnetic layer includes a resin material and a non-magnetic inorganic material.
Hatase discloses factual evidence that the non-magnetic layer includes a resin material and a non-magnetic inorganic material (see ¶[0035]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hatase with the invention of Uchida so as to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities and/or alternatives.
Claim(s) 3-4, are rejected under 35 U.S.C. 103 as being obvious over Uchida et al., (Uchida) USPAT 6,476,689.
Regarding claim 3, Uchida discloses all the claimed invention except for the limitations of, “wherein the non-magnetic layer is arranged around a side surface of the coil conductor from an end surface of the coil conductor”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to make the non-magnetic layer arranged around a side surface of the coil conductor from an end surface of the coil conductor, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Furthermore when a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious; and If a technique has been used to improve one device, and a POSITA would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.
Regarding claim 4, Uchida discloses all the claimed invention as set forth and discussed above in claim 3. However Uchida does not expressly teach the limitations of, “wherein the non-magnetic layer is arranged around half of the side surface of the coil conductor in a length direction”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the non-magnetic layer arranged around half of the side surface of the coil conductor in a length direction, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore when a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious; and If a technique has been used to improve one device, and a POSITA would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.
Claim(s) 13 is rejected under 35 U.S.C. 103 as being obvious over Uchida et al., (Uchida) USPAT 6,476,689 in view of Nakaniwa US 2017/0025220.
Regarding claim 13, Uchida in view of Nakaniwa discloses all the claimed invention as set forth and discussed above in claim 2 but fails to expressly disclose the limitations of, “wherein the non-magnetic layer is arranged around a side surface of the coil conductor from an end surface of the coil conductor”. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the non-magnetic layer is arranged around a side surface of the coil conductor from an end surface of the coil conductor, as recited, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore when a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious; and If a technique has been used to improve one device, and a POSITA would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.
Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, patentability exists at least in part, “wherein a portion of the non-magnetic layer is located between a side surface of the coil conductor and a side surface of the body, and in a case where the non-magnetic layer between the side surface of the coil conductor and the side surface of the body is divided into two, an average thickness of the non-magnetic layer on the side surface side of the coil conductor is larger than an average thickness of the non-magnetic layer on the side surface side of the body”.
Regarding claim 14, patentability exists at least in part, with the claimed limitations, “wherein a portion of the non-magnetic layer is located between a side surface of the coil conductor and a side surface of the body, and in a case where the non-magnetic layer between the side surface of the coil conductor and the side surface of the body is divided into two, an average thickness of the non-magnetic layer on the side surface side of the coil conductor is larger than an average thickness of the non-magnetic layer on the side surface side of the body”.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 7,304,557 B2 to Tsuzuki et al., (Tsuzuki) discloses the general state of the art regarding a laminated coil.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        July 30, 2022